786 F.2d 369
In re CASA ROMANTICA BY THE SEA, J.V., Debtor.George T. WELSH, general partner and The Welsh FamilyPartnership, a California limited partnership,Plaintiffs/Counter- defendants/Appellees,v.CASA ROMANTICA BY THE SEA, J.V., Defendant/Counter-claimant/Appellant.
Nos. 85-5702, 85-5810.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 5, 1986.Decided March 31, 1986.

Keith Williams, Williams & Hittner, Costa Mesa, Cal., for plaintiffs/counterdefendants/appellees.
Robert A. Greenfield, Isaac M. Pachulski, Stutman, Treister & Glatt, Los Angeles, Cal., for defendant/counterclaimant/appellant.
Appeal from the United States District Court for the Central District of California;  Hon. David V. Kenyon, District Judge, Presiding.
Before SNEED and KOZINSKI, Circuit Judges, and SOLOMON*, District Judge.
PER CURIAM:


1
Appellant seeks reversal of the district court's judgment affirming a decision of the bankruptcy court.  Appellant's principal contention is the same as that presented below:  that the bankruptcy court erred in refusing to consider parole evidence that the escrow agreement and lease signed by the parties was, in fact, a security device and that appellant was therefore the owner of the disputed property.


2
Having carefully reviewed the record and considered appellant's contentions, we have determined that the district court correctly resolved the issues presented.  We therefore affirm on the basis of the district court's well reasoned opinion 58 B.R. 554 (C.D.Cal.1985), which we adopt as our own.



*
 Honorable Gus J. Solomon, Senior United States District Judge for the District of Oregon, sitting by designation